          Case 3:17-cv-05769-RJB Document 235 Filed 01/13/20 Page 1 of 4




 1                                                                     The Honorable Robert J. Bryan

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 6
     UGOCHUKWU GOODLUCK
 7   NWAUZOR, FERNANDO AGUIRRE-                       No. 3:17-cv-05769-RJB
     URBINA, individually and on behalf of all
 8   those similarly situated,                        [PROPOSED] ORDER
                                                      GRANTING PLAINTIFFS’
 9                                 Plaintiffs,        MOTION TO AMEND NOTICE
                                                      PLAN
10          v.

11   THE GEO GROUP, INC., a Florida
     corporation,
12
                                  Defendant.
13

14          THIS MATTER came before the Court on Plaintiffs’ Motion to Amend their Notice

15   Plan. The Court has reviewed the motion and all evidence submitted in support of, and in

16   opposition, to the motion, as well as the pleadings on file and argument of counsel, and is

17   otherwise fully informed.

18          IT IS HEREBY ORDERED AS FOLLOWS:

19          1. Plaintiff’s Motion is GRANTED in part;

20          2. No later than January 24, 2020, Plaintiffs shall distribute notice to the Class
21               as follows:
22
                    a. Administrator: JND Legal Administration will serve as the notice
23
                       administrator (Administrator).
24
      [ PRO POSED ] ORD ER G RANTING                    SCHROETER GOLDMARK & BENDER
                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      A MEND ED NO TI CE PLAN (3 :17-cv-                         Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B) − 1
        Case 3:17-cv-05769-RJB Document 235 Filed 01/13/20 Page 2 of 4




 1               b. Direct Mail to Class Members Still in Custody: Plaintiffs shall serve

 2                  the long form notice (Dkt. No. 142) upon those Class Members GEO
 3                  has identified as still in custody at NWDC or other GEO/ICE
 4
                    facilities.
 5
                 c. Internet/Social Media Banner Ads: The Administrator will publish
 6
                    advertisements in English and Spanish on Google Display Networks
 7
                    and Facebook that will be accessible both within and outside of the
 8
                    United States. The Administrator will use its best efforts to target
 9
                    these advertisements to increase the likelihood that Class Members
10
                    will see them.
11

12               d. Press Release: The Administrator will distribute a press release

13                  about the notice process to U.S., Latin American, and Indian media

14                  outlets.

15               e. Radio Advertisements: The Administrator will air advertisements on
16                  Spanish-speaking radio stations in those regions of Mexico and
17
                    Central America from which a significant portion of Class Members
18
                    originate or are believed to live.
19
                 f. Website: The Administrator will create a website containing the
20
                    class notice information in English and Spanish. Class members may
21
                    download the Exclusion form and email, mail, or fax the form to the
22
                    Administrator.
23

24
     [ PRO POSED ] ORD ER G RANTING                      SCHROETER GOLDMARK & BENDER
                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     A MEND ED NO TI CE PLAN (3 :17-cv-                          Phone (206) 622-8000 ● Fax (206) 682-2305
     05769- RJ B) − 2
         Case 3:17-cv-05769-RJB Document 235 Filed 01/13/20 Page 3 of 4




 1                g. Toll-Free Number: The Administrator will establish a toll-free

 2                   number with Interactive Voice Responses (IVR) and live operators
 3                   fluent in multiple dialects to provide class notice information.
 4
                  h. Opt-Outs: The opt-out deadline will be February 24, 2020. The
 5
                     Administrator shall notify the parties of any opt-outs within seven
 6
                     (7) days of the deadline. Within 14 days of the opt-out deadline,
 7
                     Class Counsel Shall file a report with the Court regarding opt-outs.
 8
           3. Plaintiffs will distribute notice to the class as described for a period ending
 9
              on February 24, 2020.
10
           4. GEO will post class notice information in conspicuous areas of the
11

12            Northwest Detention Center accessible by civil immigration detainees.

13

14         SO ORDERED, this ___________ day of ___________, 2020.

15
                                                      ______________________________
16                                                    The Honorable Robert J. Bryan
                                                      UNITED STATES DISTRICT JUDGE
17   PRESENTED BY:

18   SCHROETER GOLDMARK & BENDER

19   s/ Jamal Whitehead
     Adam J. Berger, WSBA #20714
20   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
21   810 Third Avenue, Suite 500
     Seattle, WA 98104
22   Tel: (206) 622-8000
     Fax: (206) 682-2305
23   berger@sgb-law.com
     halm@sgb-law.com
24
     [ PRO POSED ] ORD ER G RANTING                    SCHROETER GOLDMARK & BENDER
                                                       500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     A MEND ED NO TI CE PLAN (3 :17-cv-                        Phone (206) 622-8000 ● Fax (206) 682-2305
     05769- RJ B) − 3
         Case 3:17-cv-05769-RJB Document 235 Filed 01/13/20 Page 4 of 4




 1   whitehead@sgb-law.com

 2   THE LAW OFFICE OF R. ANDREW FREE
     R. Andrew Free (Admitted Pro Hac Vice)
 3   PO Box 90568
     Nashville, TN 37209
 4   Tel: (844) 321-3221x1
     Fax: (615) 829-8959
 5   andrew@immigrantcivilrights.com

 6   OPEN SKY LAW, PLLC
     Devin T. Theriot-Orr, WSBA # 33995
 7   20415 – 72nd AVE S, Suite 110
     Kent, WA 98032
 8   Tel: (206) 962-5052
     Fax: (206) 681-9663
 9   devin@sunbird.law

10   MENTER IMMIGRATION LAW PLLC
     Meena Menter, WSBA #31870
11   MENTER IMMIGRATION LAW PLLC
     8201 – 164th Avenue NE, Suite 200
12   Redmond, WA 98052
     meena@meenamenter.com
13
     Class Counsel
14

15

16

17

18

19

20

21

22

23

24
      [ PRO POSED ] ORD ER G RANTING          SCHROETER GOLDMARK & BENDER
                                               500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      A MEND ED NO TI CE PLAN (3 :17-cv-               Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B) − 4
